Exhibit Alcon Shareholders Approve Dividend, Elect Directors HUENENBERG, Switzerland – May 20, 2010 – Alcon, Inc. (NYSE:ACL) announced the following actions were taken by shareholders at the company’s Annual General Meeting of Shareholders held today in Zug, Switzerland: · Approved a dividend of 3.95 Swiss francs per share to be paid on June 9, 2010 to shareholders of record on May 26, 2010 (U.S. dollar equivalent of $3.42per share based on exchange rates in effect today). · Re-elected Werner Bauer, Francisco Castañer and Lodewijk J.R. de Vink to the board of directors, each for a three-year term of office. The company also announced that its board of directors re-elected Cary Rayment as its non-executive chairman and re-elected Francisco Castañer as its vice-chairman in a board meeting that followed the completion of the Annual General Meeting of Shareholders. Company
